Exhibit 10.16

 

ESURANCE HOLDINGS, INC.

SELECT DEFERRED COMPENSATION PLAN

 


ARTICLE I

 


PURPOSE

 


SECTION 1.01.            PURPOSE.  THE PURPOSE OF THIS PLAN IS TO PROVIDE KEY
EMPLOYEES WITH THE ABILITY TO DEFER THE RECEIPT OF CERTAIN TYPES OF
COMPENSATION.  THE PLAN IS ALSO INTENDED TO ESTABLISH A METHOD OF ATTRACTING AND
RETAINING PERSONS WHOSE ABILITIES, EXPERIENCE AND JUDGMENT CAN CONTRIBUTE TO THE
LONG-TERM STRATEGIC OBJECTIVES OF THE COMPANY.


 


SECTION 1.02.            UNFUNDED PLAN.  THE COMPANY INTENDS THAT THE PLAN BE AN
UNFUNDED NON-QUALIFIED DEFERRED COMPENSATION PLAN MAINTAINED PRIMARILY FOR THE
PURPOSE OF PROVIDING DEFERRED BENEFITS FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED SERVICE PROVIDERS OF THE COMPANY AND ITS SUBSIDIARIES.  THE
COMPANY INTENDS FOR THE PLAN TO QUALIFY AS A “TOP HAT” PLAN FOR PURPOSES OF
ERISA.


 


ARTICLE II

 


DEFINITIONS

 

The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.

 


SECTION 2.01.            “ACCOUNT” MEANS THE RECORDS MAINTAINED ON THE BOOKS OF
THE COMPANY TO REFLECT DEFERRALS OF COMPENSATION BY A PARTICIPANT PURSUANT TO
SECTION 3.03.


 


SECTION 2.02.            “ADMINISTRATOR” MEANS THE PERSON OR COMMITTEE
DESIGNATED BY THE BOARD AS RESPONSIBLE FOR THE DAY-TO-DAY ADMINISTRATION OF THE
PLAN.


 


SECTION 2.03.            “AFFILIATE” OF ANY PERSON MEANS ANY OTHER PERSON
CONTROLLED BY, CONTROLLING OR UNDER COMMON CONTROL WITH SUCH PERSON.


 


SECTION 2.04.            “AFTER-TAX” MEANS, WITH RESPECT TO ANY AMOUNT, (I) SUCH
AMOUNT MULTIPLIED BY (II) 1 MINUS THE HIGHEST MARGINAL TAX RATE FOR CORPORATIONS
APPLICABLE UNDER THE CODE.


 


SECTION 2.05.            “AVERAGE DEPLOYED CAPITAL” MEANS, FOR ANY PERIOD, THE
AVERAGE DAILY AMOUNT OF CAPITAL INVESTED IN, LOANED TO, OR GUARANTEED ON BEHALF
OF (INCLUDING REINSURANCE CAPITAL AND SUNK COSTS) THE ESURANCE SEGMENT BY ITS
AFFILIATES IN SUCH PERIOD, AS DETERMINED BY THE BOARD.  CAPITAL DEPLOYED BY
AFFILIATES IN THE ESURANCE SEGMENT AT JUNE 30, 2005 WAS $224.6 MILLION,
CONSISTING OF $49.3 MILLION OF EQUITY, $73.4 MILLION OF DEBT AND ACCRUED
INTEREST AND $101.9 MILLION OF REINSURANCE CAPITAL.

 

--------------------------------------------------------------------------------


 


SECTION 2.06.            “BENEFICIARY” MEANS THE PERSON OR PERSONS DESIGNATED
PURSUANT TO ARTICLE 5 TO RECEIVE A BENEFIT PURSUANT TO SECTION 4.04(A) IN THE
EVENT OF A PARTICIPANT’S DEATH BEFORE HIS BENEFIT UNDER THIS PLAN HAS BEEN PAID.


 


SECTION 2.07.            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


SECTION 2.08.            “CAUSE” MEANS (I) AN ACT OR OMISSION BY THE PARTICIPANT
THAT CONSTITUTES A FELONY, (II) WILLFUL GROSS NEGLIGENCE OR WILLFUL GROSS
MISCONDUCT BY THE PARTICIPANT IN CONNECTION WITH HIS EMPLOYMENT BY THE COMPANY
OR BY A SUBSIDIARY WHICH CAUSES, OR IS LIKELY TO CAUSE, MATERIAL LOSS OR DAMAGE
OR SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE TO THE COMPANY, (III) THE COMMISSION
OF ANY OTHER ACT OR OMISSION BY THE PARTICIPANT INVOLVING DISHONESTY, DISLOYALTY
OR FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) THE
PARTICIPANT’S SUBSTANTIAL AND REPEATED FAILURE TO PERFORM DUTIES AS REASONABLY
DIRECTED BY THE BOARD OR SUPERVISOR, AS APPLICABLE.


 


SECTION 2.09.            A “CHANGE IN CONTROL” SHALL HAVE OCCURRED WHEN (I) ANY
PERSON OR GROUP (WITHIN THE MEANING OF SECTIONS 13(D) OR 14(D)2 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OTHER THAN WHITE MOUNTAINS
INSURANCE GROUP, LTD  (“WTM”) OR ANY OF ITS SUBSIDIARY OR AFFILIATED COMPANIES,
AN UNDERWRITER TEMPORARILY HOLDING SECURITIES OF THE COMPANY IN CONNECTION WITH
A PUBLIC ISSUANCE THEREOF, OR AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ITS
AFFILIATES, SHALL BECOME THE BENEFICIAL OWNER (WITHIN THE MEANING OF RULE 13D-3
UNDER THE EXCHANGE ACT) OF MORE THAN 50% OF THE FAIR MARKET VALUE OR TOTAL
VOTING POWER OF THE THEN OUTSTANDING COMMON STOCK OF THE  COMPANY, OR (II) THE
COMPANY SHALL HAVE DISPOSED OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY TO ANY PERSON OR GROUP OTHER THAN WTM OR ITS SUBSIDIARY OR AFFILIATED
COMPANIES, PROVIDED, HOWEVER, THAT A CHANGE IN CONTROL SHALL NOT BE DEEMED TO
HAVE OCCURRED FOR PURPOSES OF THIS PLAN IF A CHANGE IN THE OWNERSHIP OR
EFFECTIVE CONTROL OF THE COMPANY, OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION
OF THE ASSETS OF THE COMPANY, HAS NOT OCCURRED FOR PURPOSES OF SECTION 409A OF
THE CODE.


 


SECTION 2.10.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.


 


SECTION 2.11.            “COMPANY” MEANS ESURANCE HOLDINGS, INC. AND ANY
SUCCESSOR THERETO.


 


SECTION 2.12.            “COMPENSATION” MEANS (I) CONSIDERATION DUE TO KEY
EMPLOYEES IN CONNECTION WITH THEIR SALE OF EINC SHARES AND SURRENDER OF EINC
OPTIONS PURSUANT TO THE 2005 RESTRUCTURING  PLAN, AND (II) APPRECIATION ON
DEFERRED COMPENSATION BALANCES UNDER THIS PLAN.


 


SECTION 2.13.            “DIRECTOR” MEANS ANY MEMBER OF THE BOARD WHO IS NOT AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


SECTION 2.14.            “ECONOMIC NET INCOME” MEANS, FOR ANY PERIOD, THE
AFTER-TAX NET INCOME (AFTER ALL COMPENSATION EXPENSES) OF THE ESURANCE SEGMENT
FOR SUCH PERIOD DETERMINED IN ACCORDANCE WITH GAAP, ADJUSTED TO (I) STANDARDIZE
INVESTMENT RETURNS AT THE TEN-YEAR TREASURY YIELD PLUS 100 BASIS POINTS, AND
(II) AMORTIZE POLICY ACQUISITION EXPENSES OVER THE TERM OF THE POLICY AND ITS
EXPECTED RENEWALS, IN EACH CASE AS DETERMINED BY THE BOARD.  AS USED

 

2

--------------------------------------------------------------------------------


 


IN THIS DEFINITION, “COMPENSATION EXPENSES” INCLUDE (W) SALARIES AND BONUSES,
(X) CASH LONG TERM INCENTIVE PLAN AWARDS, (Y) APPRECIATION ON ALL DEFERRED
COMPENSATION BALANCES REGARDLESS OF INVESTMENT CHOICE AND (Z) ALL OTHER
COMPENSATION EXPENSES.


 


SECTION 2.15.            “ECONOMIC RETURN” MEANS, FOR ANY PERIOD, (I) ECONOMIC
NET INCOME FOR SUCH PERIOD, PLUS (II) FRANCHISE VALUE ADDED FOR SUCH PERIOD.


 


SECTION 2.16.            “EDU VALUE” MEANS (I) INITIALLY (E.G., WITH RESPECT TO
AMOUNTS CREDITED TO ACCOUNTS IN CONNECTION WITH THE 2005 RESTRUCTURING PLAN),
$1,000.00, AND (II) THEREAFTER AS THE BOARD DETERMINES PERIODIC NET EROAC, THE
PRODUCT OF (A) EDU VALUE IMMEDIATELY PRIOR TO SUCH VALUATION DATE, AND (B) THE
SUM OF (X) ONE AND (Y) NET EROAC FOR THE LATEST PERIOD.  FOR EXAMPLE, IF THE
FIRST PERIODIC NET EROAC DETERMINED FOLLOWING THE INITIAL CREATION OF ACCOUNTS
EQUALS 2.0%, THEN EDU VALUE WOULD GROW TO $1,020.00.  IF THE NEXT SUBSEQUENT
PERIODIC NET EROAC WAS DETERMINED TO EQUAL -0.5%, THEN EDU VALUE BE REDUCED TO
$1,014.90.  NET EROAC IS INTENDED AS A MEASURE OF ECONOMIC VALUE ADDED TO (OR
SUBTRACTED FROM) THE ESURANCE SEGMENT DURING THE RELEVANT PERIOD.  AT ANY TIME
THE BOARD MAY, AND AT LEAST ANNUALLY THE BOARD WILL, ASSESS THE APPROPRIATENESS
OF USING NET EROAC IN SUCH CAPACITY AND, IN ITS DISCRETION, THE BOARD MAY
(X) AMEND THE CALCULATION OF NET EROAC OR ANY OF ITS COMPONENTS, OR
(Y) ESTABLISH AN ENTIRELY NEW CRITERIA FOR DETERMINING FUTURE EDU VALUE.  THESE
ACTIONS SHALL BE DEEMED WITHIN THE BOARD’S AMENDMENT AUTHORITY UNDER
SECTION 6.11.


 


SECTION 2.17.            “EINC” MEANS ESURANCE INC., A DELAWARE CORPORATION.


 


SECTION 2.18.            “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED.


 


SECTION 2.19.            “ESURANCE DEFERRED UNIT” OR “EDU” MEANS A PHANTOM UNIT
UNDER THIS PLAN WITH A VALUE AT ANY TIME EQUAL TO THE EDU VALUE THEN IN EFFECT.


 


SECTION 2.20.            “ESURANCE SEGMENT” MEANS THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, TOGETHER WITH THE ASSETS AND LIABILITIES
OF OTHER DIRECT OR INDIRECT SUBSIDIARIES OF WHITE MOUNTAINS INSURANCE GROUP,
LTD. WHICH ARE MAINTAINED IN SUPPORT OF THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, QUOTA SHARED BUSINESS AND
REINSURANCE).


 


SECTION 2.21.            “FISCAL YEAR” MEANS THE CALENDAR YEAR.


 


SECTION 2.22.            “FRANCHISE VALUE ADDED” MEANS, FOR ANY PERIOD, THE
PRODUCT, AFTER-TAX, OF (I) THE FRANCHISE VALUE MULTIPLE IN EFFECT FOR SUCH
PERIOD, AND (II) THE EXCESS OF THE ESURANCE SEGMENT’S DIRECT WRITTEN PREMIUM AS
OF THE LAST DAY IN SUCH PERIOD OVER DIRECT WRITTEN PREMIUM AS OF THE FIRST DAY
IN SUCH PERIOD, AS DETERMINED BY THE BOARD.


 


SECTION 2.23.            “FRANCHISE VALUE MULTIPLE” MEANS, INITIALLY, 0.3, OR
SUCH OTHER NUMBER AS IS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION FOLLOWING
ANY REASSESSMENT EVENT.


 


SECTION 2.24.            “FUND” MEANS ANY INVESTMENT FUND SELECTED BY THE
ADMINISTRATOR TO BE OFFERED UNDER THE PLAN.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.25.            “KEY EMPLOYEE” MEANS ANY EXECUTIVE EMPLOYEE, OTHER
OVERTIME-EXEMPT EMPLOYEE OR CONSULTANT OF THE COMPANY OR ITS PARTICIPATING
SUBSIDIARIES WHO THE ADMINISTRATOR, IN ITS SOLE DISCRETION, DECIDES IS IMPORTANT
TO THE ONGOING BUSINESS OBJECTIVES OF THE ESURANCE SEGMENT.


 


SECTION 2.26.            “NET EROAC” INITIALLY MEANS, FOR ANY PERIOD, A FRACTION
(WHICH MAY BE GREATER THAN OR LESS THAN ONE), THE NUMERATOR OF WHICH IS THE
ECONOMIC RETURN FOR SUCH PERIOD AND THE DENOMINATOR OF WHICH IS THE AVERAGE
DEPLOYED CAPITAL FOR SUCH PERIOD.


 


SECTION 2.27.            “PARTICIPANT” MEANS A KEY EMPLOYEE WHO HAS AN ACCOUNT
UNDER THIS PLAN TO WHICH AMOUNTS STAND CREDITED.


 


SECTION 2.28.            “PERSON” MEANS AN INDIVIDUAL, A PARTNERSHIP, A
CORPORATION, A LIMITED LIABILITY COMPANY, AN ASSOCIATION, A JOINT STOCK COMPANY,
A TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION AND A GOVERNMENTAL
ENTITY OR ANY DEPARTMENT, AGENCY OR POLITICAL SUBDIVISION THEREOF.


 


SECTION 2.29.            “PLAN” MEANS THIS “ESURANCE HOLDINGS, INC. DEFERRED
COMPENSATION PLAN” AS AMENDED FROM TIME TO TIME IN ACCORDANCE WITH ITS TERMS.


 


SECTION 2.30.            “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


SECTION 2.31.            “REASSESSMENT EVENT” MEANS ANY EVENT, TRANSACTION, FACT
OR CIRCUMSTANCE AFFECTING THE BUSINESS OF THE ESURANCE SEGMENT WHICH THE BOARD
IN ITS SOLE DISCRETION BELIEVES JUSTIFIES A CHANGE TO THE FRANCHISE VALUE
MULTIPLE.


 


SECTION 2.32.            “SPECIFIED EMPLOYEE RELEASE DATE” HAS THE MEANING SET
FORTH IN SECTION 4.04(C).


 


SECTION 2.33.            “TERMINATION OF SERVICE” MEANS A KEY EMPLOYEE’S
SEPARATION FROM SERVICE FROM ANY COMPANY WITHIN THE WHITE MOUNTAINS INSURANCE
GROUP, LTD. FAMILY OF COMPANIES WITHIN THE MEANING OF SECTION 409A(A)(2) OF THE
CODE FOR ANY REASON.


 


SECTION 2.34.            “VALUATION DATE” MEANS THE LAST BUSINESS DAY OF EACH
CALENDAR YEAR AND ANY OTHER DAY THAT THE ADMINISTRATOR MAKES A NEW DETERMINATION
OF ACCOUNT VALUES.


 


SECTION 2.35.            “1999 OPTION PLAN” MEANS THE ESURANCE INC. 1999 STOCK
PLAN.


 


SECTION 2.36.            “2001 OPTION PLAN” MEANS THE ESURANCE INC. 2001 STOCK
PLAN.


 


SECTION 2.37.            “2005 RESTRUCTURING PLAN” MEANS THE ESTABLISHMENT OF
BALANCES UNDER THIS PLAN FOR CERTAIN KEY EMPLOYEES IN EXCHANGE FOR THEIR SALE OF
SHARES OF, AND SURRENDER OF OPTIONS TO ACQUIRE, COMMON STOCK OF ESURANCE INC.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III

 


ELIGIBILITY AND DEFERRALS

 


SECTION 3.01.            ELIGIBILITY.  EACH KEY EMPLOYEE DESIGNATED BY THE BOARD
AS ELIGIBLE TO PARTICIPATE IN THE PLAN SHALL BE ELIGIBLE TO BE A PARTICIPANT
HEREUNDER.  THE BOARD HAS THE SOLE AND COMPLETE DISCRETION TO DETERMINE WHICH
KEY EMPLOYEES ARE ELIGIBLE TO PARTICIPATE AND NO KEY EMPLOYEE SHALL HAVE A RIGHT
TO BE DESIGNATED AS A PARTICIPANT.


 


SECTION 3.02.            ACCOUNTS.  THE ADMINISTRATOR SHALL ESTABLISH AN ACCOUNT
FOR EACH KEY EMPLOYEE WHO ELECTS TO DEFER COMPENSATION PURSUANT TO
SECTION 3.03(A) OR WITH RESPECT TO WHOM THE BOARD OTHERWISE DETERMINES TO
ESTABLISH AN ACCOUNT BALANCE AND THE VALUE DETERMINED PURSUANT TO SECTION 3.05
SHALL BE CREDITED TO SUCH ACCOUNT.


 


SECTION 3.03.            DEFERRAL OF COMPENSATION; PERMITTED INVESTMENTS.


 


(A)  RESTRUCTURING PLAN.  ACCOUNT BALANCES CREATED IN CONNECTION WITH THE 2005
RESTRUCTURING PLAN SHALL BE INVESTED PURSUANT TO SECTION 3.05(B).  NO PAYMENT
DATE ELECTION SHALL BE PERMITTED WITH RESPECT SUCH ACCOUNT BALANCES.


 


(B)  NO REVOCATION.  SUCH DIRECTIONS AND ELECTIONS, ONCE EXECUTED AND FILED WITH
THE ADMINISTRATOR, CANNOT BE REVOKED AFTER THE DATE SPECIFIED BY THE
ADMINISTRATOR.


 


SECTION 3.04.            PAYMENT DATE.


 


(A)           2005 RESTRUCTURING PLAN.  PAYMENTS IN RESPECT OF THE PORTION OF
ACCOUNTS ATTRIBUTABLE TO INITIAL BALANCES CREATED IN CONNECTION WITH THE 2005
RESTRUCTURING PLAN SHALL BE MADE ACCORDING TO ARTICLE IV.


 


(B)           METHOD OF PAYMENTS.  ALL AMOUNTS BECOMING PAYABLE TO A PARTICIPANT
UNDER THIS PLAN SHALL BE PAID IN A SINGLE PAYMENT.


 


SECTION 3.05.            VALUE OF PARTICIPANTS’ ACCOUNTS.  THE INITIAL ACCOUNT
BALANCES HEREUNDER SHALL BE DEEMED INVESTED IN EDUS AS OF THE DATE OF THE
CLOSING OF THE 2005 RESTRUCTURING PLAN.


 


(A)           CREDITING OF INCOME, GAINS AND LOSSES.  AS OF EACH VALUATION DATE,
INCOME, GAIN AND LOSS EQUIVALENTS (DETERMINED AS IF THE ACCOUNT IS INVESTED IN
THE MANNER SET FORTH BELOW) ATTRIBUTABLE TO THE PERIOD FOLLOWING THE NEXT
PRECEDING VALUATION DATE SHALL BE CREDITED TO AND/OR DEDUCTED FROM THE ACCOUNT.


 


(B)           INVESTMENT OF ACCOUNT BALANCE.   100% OF ACCOUNT BALANCES IN THE
PLAN SHALL AT ALL TIMES PRIOR TO DISTRIBUTION BE DEEMED INVESTED IN EDUS.


 


(C)           DEFAULT PROVISION.  NOTWITHSTANDING SUBPARAGRAPH (B) ABOVE, THE
BOARD, IN ITS SOLE DISCRETION, MAY DETERMINE THAT ALL COMPENSATION DEFERRALS
SHALL BE DEEMED TO BE INVESTED IN A FUND DETERMINED BY THE BOARD OTHER THAN
EDUS.

 

5

--------------------------------------------------------------------------------


 


(D)           DETERMINATIONS OF ACCOUNT VALUE.  FROM TIME TO TIME IN ITS
DISCRETION BUT NOT LESS THAN ANNUALLY AS OF DECEMBER 31, THE BOARD SHALL
DETERMINE ACCOUNT VALUES UNDER THE PLAN.  AT SUCH TIMES THE BOARD SHALL MAKE A
DETERMINATION OF THE NET EROAC FOR THE APPLICABLE PERIOD ENDING ON SUCH
VALUATION DATE AND ADJUST EDU VALUE ACCORDINGLY.  NET EROAC FOR CALENDAR YEAR
2005 SHALL BE CALCULATED AS IF THE YEAR COMMENCED ON JULY 1, 2005. 
DETERMINATIONS OF NET EROAC AND EDU VALUE BY THE BOARD ARE FINAL AND CANNOT BE
CHALLENGED BY PARTICIPANTS.


 


(E)           PAYMENT OF ACCOUNT BALANCES.


 

(I)  SUBJECT TO SECTION 3.05(F), DISTRIBUTIONS FROM THE PLAN TRIGGERED BY EVENTS
WHICH OCCUR WITHIN THE FIRST THREE MONTHS OF ANY CALENDAR YEAR WILL BE PAID
BASED ON ACCOUNT VALUES AS OF THE IMMEDIATELY PRECEDING YEAR-END VALUATION
DATE.  THE DATE OF A DISTRIBUTION PURSUANT TO SECTION 4.05 SHALL BE CONSIDERED
THE “EVENT” FOR PURPOSES OF THIS PARAGRAPH.

 

(II)  FOR DISTRIBUTIONS WHICH OCCUR AFTER THE END OF THE THIRD MONTH IN ANY
CALENDAR YEAR AND TO WHICH SECTION 3.05(E)(I) DOES NOT APPLY (“NON-STANDARD
DISTRIBUTIONS”), THE BOARD WILL CALCULATE A SPECIAL NET EROAC FOR THE PERIOD
COMMENCING WITH THE IMMEDIATELY PRECEDING ANNUAL VALUATION DATE THROUGH THE LAST
DAY OF THE QUARTER IMMEDIATELY PRECEDING THE DATE OF NON-STANDARD DISTRIBUTION
AND UPDATE THE VALUE OF SUCH PARTICIPANT’S ACCOUNT ACCORDINGLY FOR PURPOSES OF
MAKING SUCH DISTRIBUTION.  SUCH SPECIAL DETERMINATIONS WILL BE UNIQUE TO THE
PARTICIPANT FOR WHOM THEY WERE MADE, AND DO NOT REPRESENT OFFICIAL VALUATION
DATE CALCULATIONS FOR ANY OTHER PARTICIPANT OR ANY OTHER PURPOSE.

 


(F)            REASSESSMENT EVENT.  THE BOARD MAY IN ITS DISCRETION DETERMINE
FROM TIME TO TIME THAT AN EVENT, TRANSACTION, FACT OR CIRCUMSTANCE AFFECTING THE
BUSINESS OF THE ESURANCE SEGMENT HAS OCCURRED WHICH VALIDATES THE USE OF A
HIGHER OR LOWER MULTIPLE IN DETERMINING THE “FRANCHISE VALUE ADDED” COMPONENT OF
NET EROAC.  THE DETERMINATION OF THE NEW FRANCHISE VALUE MULTIPLE AND THE MANNER
IN WHICH NET EROAC WILL BE ADJUSTED TO REFLECT SUCH NEW FRANCHISE VALUE MULTIPLE
WILL BE IN THE BOARD’S SOLE DISCRETION.


 


(G)           STATEMENTS.  THE COMPANY SHALL PROVIDE AN ANNUAL STATEMENT TO EACH
PARTICIPANT SHOWING SUCH INFORMATION AS THE BOARD DEEMS APPROPRIATE INCLUDING,
WITHOUT LIMITATION, THE AGGREGATE AMOUNT CREDITED TO SUCH PARTICIPANT’S ACCOUNT
AS OF A REASONABLY CURRENT DATE.


 


ARTICLE IV

 


PAYMENT OF BENEFITS

 


SECTION 4.01.            NONFORFEITABILITY.  A PARTICIPANT’S RIGHT TO THE VALUE
OF HIS ACCOUNT SHALL BE FULLY VESTED AND NONFORFEITABLE AT ALL TIMES.


 


SECTION 4.02.            INCOME; PAYMENT AMOUNT.  ANY PAYMENT MADE PURSUANT TO
SECTIONS 4.03, 4.04, 4.05 OR 4.06 SHALL REFLECT THE INCOME, GAINS AND LOSSES
CALCULATED IN THE MANNER DESCRIBED IN SECTION 3.05.

 

6

--------------------------------------------------------------------------------


 


SECTION 4.03.            TIME OF PAYMENT.  THE AMOUNT CREDITED TO THE ACCOUNT OF
EACH PARTICIPANT SHALL BECOME PAYABLE TO THE PARTICIPANT ONLY AS PROVIDED IN
SECTIONS 4.04, 4.05 AND 4.06.


 


SECTION 4.04.            TERMINATION OF SERVICE.  IN THE EVENT OF A
PARTICIPANT’S TERMINATION OF SERVICE WHILE AMOUNTS STAND CREDITED TO HIS
ACCOUNT, SUCH AMOUNTS SHALL BE PAID AS PROVIDED IN THIS SECTION 4.04.


 


(A)           DEATH OF PARTICIPANT.  IF THE PARTICIPANT’S TERMINATION OF SERVICE
IS ON ACCOUNT OF HIS DEATH, HIS ACCOUNT SHALL BE PAID TO HIS BENEFICIARY AS A
SINGLE PAYMENT AS SOON AS PRACTICABLE, BUT NOT LATER THAN THIRTY DAYS AFTER THE
PARTICIPANT’S DEATH.


 


(B)           OTHER TERMINATION.  IF THE PARTICIPANT’S TERMINATION OF SERVICE IS
FOR A REASON OTHER THAN DEATH, HIS ACCOUNT SHALL BE PAID TO HIM AS A SINGLE
PAYMENT AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THIRTY DAYS AFTER THE
DATE ON WHICH SUCH TERMINATION OF SERVICE OCCURS.


 


(C)           SPECIFIED EMPLOYEES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
SECTION 4.04, TO THE EXTENT REQUIRED TO COMPLY WITH SECTION 409A OF THE CODE, IN
THE CASE OF ANY PARTICIPANT WHO IS DEEMED A “SPECIFIED EMPLOYEE” FOR PURPOSES OF
SECTION 409A OF THE CODE, SUCH PARTICIPANT’S ACCOUNT BALANCE SHALL NOT BE PAID
TO HIM PRIOR TO THE DATE (THE “SPECIFIED EMPLOYEE RELEASE DATE”) THAT IS SIX
MONTHS AFTER THE DATE OF TERMINATION OF SERVICE, AND SHALL BE PAID AS A SINGLE
PAYMENT AS SOON AS PRACTICABLE FOLLOWING SUCH SPECIFIED EMPLOYEE RELEASE DATE.


 


SECTION 4.05.            WITHDRAWAL FOR EMERGENCY NEED.


 


(A)  AUTHORIZATION.  TO THE EXTENT CONSISTENT WITH SECTION 409A OF THE CODE, THE
BOARD MAY PERMIT A PARTICIPANT WHO DEMONSTRATES AN EMERGENCY NEED TO WITHDRAW
FROM THE PLAN AN AMOUNT NO GREATER THAN THE AMOUNT DETERMINED BY THE BOARD TO BE
REASONABLY NECESSARY TO SATISFY SUCH EMERGENCY NEED.


 


(B)  EMERGENCY NEED.  FOR PURPOSES OF THIS SECTION 4.05, AN EMERGENCY NEED IS A
SEVERE FINANCIAL HARDSHIP OF A PARTICIPANT RESULTING FROM (I) A SUDDEN AND
UNEXPECTED ILLNESS OF OR ACCIDENT TO THE PARTICIPANT OR A DEPENDENT WITHIN THE
MEANING OF SECTION 152(A) OF THE CODE, (II) A CASUALTY LOSS TO THE PARTICIPANT’S
PROPERTY OR (III) OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES
ARISING AS A RESULT OF EVENTS BEYOND THE PARTICIPANT’S CONTROL.  A NEED IS NOT
AN EMERGENCY NEED TO THE EXTENT THAT IT IS RELIEVED BY REIMBURSEMENT OR
COMPENSATION BY INSURANCE OR OTHERWISE, OR BY LIQUIDATION OF THE PARTICIPANT’S
ASSETS INSOFAR AS SUCH LIQUIDATION WOULD NOT CAUSE SEVERE FINANCIAL HARDSHIP, OR
BY CESSATION OF DEFERRALS UNDER THE PLAN.    THE BOARD SHALL DETERMINE IN ITS
SOLE DISCRETION WHETHER AND TO WHAT EXTENT AN EMERGENCY NEED EXISTS.


 


SECTION 4.06.            CHANGE IN CONTROL.  UNLESS OTHERWISE ELECTED BY A
PARTICIPANT IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, EACH
PARTICIPANT’S ACCOUNT SHALL BE DISTRIBUTED IN FULL IN A CASH LUMP SUM UPON A
CHANGE IN CONTROL.


 


SECTION 4.07.            SOURCE OF PAYMENT.  THE COMPENSATION DEFERRED PURSUANT
TO THIS PLAN (AND THE INCOME, GAINS AND LOSSES CREDITED THEREON) SHALL BE A
GENERAL OBLIGATION OF

 

7

--------------------------------------------------------------------------------


 


THE COMPANY.  THE CLAIM OF A PARTICIPANT OR BENEFICIARY TO A BENEFIT SHALL AT
ALL TIMES BE MERELY THE CLAIM OF AN UNSECURED CREDITOR OF THE COMPANY.  NO
TRUST, SECURITY, ESCROW, OR SIMILAR ACCOUNT NEED BE ESTABLISHED FOR THE PURPOSE
OF PAYING BENEFITS HEREUNDER.  THE COMPANY SHALL NOT BE REQUIRED TO PURCHASE,
HOLD OR DISPOSE OF ANY INVESTMENTS PURSUANT TO THIS PLAN; HOWEVER, IF IN ORDER
TO COVER ITS OBLIGATIONS HEREUNDER THE COMPANY ELECTS TO PURCHASE ANY
INVESTMENTS THE SAME SHALL CONTINUE FOR ALL PURPOSES TO BE A PART OF THE GENERAL
ASSETS AND PROPERTY OF THE COMPANY, SUBJECT TO THE CLAIMS OF ITS GENERAL
CREDITORS AND NO PERSON OTHER THAN THE COMPANY SHALL BY VIRTUE OF THE PROVISIONS
OF THIS PLAN HAVE ANY INTEREST IN SUCH ASSETS OTHER THAN AN INTEREST AS A
GENERAL CREDITOR.


 


SECTION 4.08.            WITHHOLDING.  ALL AMOUNTS CREDITED TO PARTICIPANTS’
ACCOUNTS PURSUANT TO THIS PLAN AND ALL PAYMENTS UNDER THE PLAN SHALL BE SUBJECT
TO ANY APPLICABLE WITHHOLDING REQUIREMENTS IMPOSED BY ANY TAX (INCLUDING,
WITHOUT LIMITATION, FICA) OR OTHER LAW.  IF ANY OF THE TAXES REFERRED TO ABOVE
ARE DUE AT THE TIME OF DEFERRAL, INSTEAD OF AT THE TIME OF PAYOUT, THE
PARTICIPANT WILL BE REQUIRED TO PAY (BY PAYROLL DEDUCTION OR CHECK) TO THE
COMPANY THE PARTICIPANT’S SHARE OF ANY SUCH TAXES THEN DUE AND PAYABLE.


 


SECTION 4.09.            RIGHT OF OFFSET.  ANY AMOUNT PAYABLE PURSUANT TO THIS
PLAN SHALL BE REDUCED AT THE DISCRETION OF THE ADMINISTRATOR TO TAKE ACCOUNT OF
ANY AMOUNT DUE, AND NOT PAID, BY THE PARTICIPANT TO THE COMPANY AT THE TIME
PAYMENT IS TO BE MADE HEREUNDER.


 


SECTION 4.10.            PAYMENT DENOMINATION.  ALL DISTRIBUTIONS UNDER THE PLAN
SHALL BE MADE IN CASH.


 


SECTION 4.11.            DEFEASANCE.  SUBJECT TO SECTION 4.07, THE BOARD MAY
INSTRUCT THE COMPANY TO DEFEASE THE COMPANY’S OBLIGATIONS UNDER THE PLAN.


 


SECTION 4.12.            REASSESSMENT EVENT LOOK-BACK PAYMENT.  IN THE EVENT A
REASSESSMENT EVENT OCCURS WITHIN THE TWELVE MONTHS FOLLOWING A PARTICIPANT’S
TERMINATION OF SERVICE DUE TO A TERMINATION OF THE PARTICIPANT’S EMPLOYMENT OR
SERVICE BY THE COMPANY OR ITS SUBSIDIARIES WITHOUT CAUSE, THE COMPANY WILL MAKE
A PAYMENT TO SUCH PARTICIPANT (SUBJECT TO APPLICABLE TAX WITHHOLDING) IN AN
AMOUNT WHICH, IN THE BOARD’S DETERMINATION, REPRESENTS THE ADDITIONAL AMOUNT (ON
A PRE-TAX BASIS) WHICH SUCH PARTICIPANT WOULD HAVE RECEIVED IN RESPECT OF HIS OR
HER ACCOUNT IF THE BOARD’S ADJUSTMENT TO THE FRANCHISE VALUE MULTIPLE IN THE
MANNER APPLICABLE TO ALL OTHER PARTICIPANTS HAD BEEN IN EFFECT AT THE TIME THE
ORIGINAL LIQUIDATION VALUE OF THE PARTICIPANT’S ACCOUNT WAS DETERMINED.

 


ARTICLE V

 


BENEFICIARIES

 


SECTION 5.01.            BENEFICIARY DESIGNATION.


 


(A)           DESIGNATION.  A PARTICIPANT MAY FROM TIME TO TIME DESIGNATE, IN
THE MANNER SPECIFIED BY THE ADMINISTRATOR, A BENEFICIARY TO RECEIVE PAYMENT
PURSUANT TO SECTION 4.04 IN THE EVENT OF HIS DEATH.


 


8

--------------------------------------------------------------------------------



 


(B)           ABSENCE OF BENEFICIARY.  IN THE EVENT THAT THERE IS NO PROPERLY
DESIGNATED BENEFICIARY LIVING AT THE TIME OF A PARTICIPANT’S DEATH, HIS BENEFIT
HEREUNDER SHALL BE PAID TO HIS ESTATE.


 


SECTION 5.02.            PAYMENT TO INCOMPETENT.  IF ANY PERSON ENTITLED TO
BENEFITS UNDER THIS PLAN SHALL BE A MINOR OR SHALL BE PHYSICALLY OR MENTALLY
INCOMPETENT IN THE JUDGMENT OF THE ADMINISTRATOR, SUCH BENEFITS MAY BE PAID IN
ANY ONE OR MORE OF THE FOLLOWING WAYS, AS THE ADMINISTRATOR IN HIS SOLE
DISCRETION SHALL DETERMINE:


 


(A)           TO THE LEGAL REPRESENTATIVES OF SUCH MINOR OR INCOMPETENT PERSON;


 


(B)           DIRECTLY TO SUCH MINOR OR INCOMPETENT PERSON; OR


 


(C)           TO A PARENT OR GUARDIAN OF SUCH MINOR OR INCOMPETENT PERSON, TO
THE PERSON WITH WHOM SUCH MINOR OR INCOMPETENT PERSON RESIDES, OR TO A CUSTODIAN
FOR SUCH MINOR UNDER THE UNIFORM GIFTS TO MINORS ACT (OR SIMILAR STATUTE) OF ANY
JURISDICTION.


 

Payment to any person in accordance with the foregoing provisions of this
Section 5.02 shall to that extent discharge the Company, which shall not be
required to see to the proper application of any such payment.

 


SECTION 5.03.            DOUBT AS TO RIGHT TO PAYMENT.  IF ANY DOUBT EXISTS AS
TO THE RIGHT OF ANY PERSON TO ANY BENEFITS UNDER THIS PLAN OR THE AMOUNT OR TIME
OF PAYMENT OF SUCH BENEFITS (INCLUDING, WITHOUT LIMITATION, ANY CASE OF DOUBT AS
TO IDENTITY, OR ANY CASE IN WHICH ANY NOTICE HAS BEEN RECEIVED FROM ANY OTHER
PERSON CLAIMING ANY INTEREST IN AMOUNTS PAYABLE HEREUNDER, OR ANY CASE IN WHICH
A CLAIM FROM OTHER PERSONS MAY EXIST BY REASON OF COMMUNITY PROPERTY OR SIMILAR
LAWS), THE ADMINISTRATOR MAY, IN ITS DISCRETION, DIRECT THAT PAYMENT OF SUCH
BENEFITS BE DEFERRED UNTIL SUCH RIGHT OR AMOUNT OR TIME IS DETERMINED, OR PAY
SUCH BENEFITS INTO A COURT OF COMPETENT JURISDICTION IN ACCORDANCE WITH
APPROPRIATE RULES OF LAW, OR DIRECT THAT PAYMENT BE MADE ONLY UPON RECEIPT OF A
BOND OR SIMILAR INDEMNIFICATION (IN SUCH AMOUNT AND IN SUCH FORM AS IS
SATISFACTORY TO THE ADMINISTRATOR).


 


SECTION 5.04.            SPENDTHRIFT CLAUSE.  NO BENEFIT, DISTRIBUTION OR
PAYMENT UNDER THE PLAN MAY BE ANTICIPATED, ASSIGNED (EITHER AT LAW OR IN
EQUITY), ALIENATED OR SUBJECT TO ATTACHMENT, GARNISHMENT, LEVY, EXECUTION OR
OTHER LEGAL OR EQUITABLE PROCESS WHETHER PURSUANT TO A “QUALIFIED DOMESTIC
RELATIONS ORDER” AS DEFINED IN SECTION 414(P) OF THE CODE OR OTHERWISE.


 


ARTICLE VI

 


ADMINISTRATION AND RESERVATION OF RIGHTS

 


SECTION 6.01.            POWERS OF THE BOARD.  THE BOARD SHALL HAVE THE POWER
AND DISCRETION TO


 


(A)           DETERMINE ALL QUESTIONS ARISING IN THE INTERPRETATION AND
APPLICATION OF THE PLAN;

 

9

--------------------------------------------------------------------------------


 


(B)           DETERMINE THE PERSON OR PERSONS TO WHOM BENEFITS UNDER THE PLAN
SHALL BE PAID;


 


(C)           DECIDE ANY DISPUTE ARISING HEREUNDER;


 


(D)           CORRECT DEFECTS, SUPPLY OMISSIONS AND RECONCILE INCONSISTENCIES TO
THE EXTENT NECESSARY TO EFFECTUATE THE PLAN; AND


 


(E)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER; PROVIDED THAT ANY DETERMINATION INVOLVING A PARTICIPANT WHO IS
A MEMBER OF THE BOARD SHALL BE MADE BY THE OTHER MEMBERS OF THE BOARD.


 


SECTION 6.02.            POWERS OF THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL
HAVE THE POWER AND DISCRETION TO


 


(A)           PROMULGATE AND ENFORCE SUCH RULES, REGULATIONS AND PROCEDURES AS
SHALL BE PROPER FOR THE EFFICIENT ADMINISTRATION OF THE PLAN;


 


(B)           DETERMINE ALL QUESTIONS ARISING IN THE ADMINISTRATION OF THE PLAN;


 


(C)           COMPUTE THE AMOUNT OF BENEFITS AND OTHER PAYMENTS WHICH SHALL BE
PAYABLE TO ANY PARTICIPANT IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN;


 


(D)           MAKE RECOMMENDATIONS TO THE BOARD WITH RESPECT TO PROPOSED
AMENDMENTS TO THE PLAN;


 


(E)           ADVISE THE BOARD REGARDING THE KNOWN FUTURE NEED FOR FUNDS TO BE
AVAILABLE FOR DISTRIBUTION;


 


(F)            FILE ALL REPORTS WITH GOVERNMENT AGENCIES, PARTICIPANTS AND OTHER
PARTIES AS MAY BE REQUIRED BY LAW, WHETHER SUCH REPORTS ARE INITIALLY THE
OBLIGATION OF THE COMPANY OR THE PLAN; AND


 


(G)           HAVE ALL SUCH OTHER POWERS AS MAY BE NECESSARY TO DISCHARGE ITS
DUTIES HEREUNDER.


 


SECTION 6.03.            CLAIMS PROCEDURE.  IF THE BOARD DENIES ANY
PARTICIPANT’S OR BENEFICIARY’S CLAIM FOR BENEFITS UNDER THE PLAN:


 


(A)           THE BOARD SHALL NOTIFY SUCH PARTICIPANT OR BENEFICIARY OF SUCH
DENIAL BY WRITTEN NOTICE WHICH SHALL SET FORTH THE SPECIFIC REASONS FOR SUCH
DENIAL; AND


 


(B)           THE PARTICIPANT OR BENEFICIARY SHALL BE AFFORDED A REASONABLE
OPPORTUNITY FOR A FULL AND FAIR REVIEW BY THE BOARD OF THE DECISION TO DENY HIS
CLAIM FOR PLAN BENEFITS.


 


SECTION 6.04.            CONSENT.  BY ELECTING TO BECOME A PARTICIPANT, EACH
PARTICIPANT SHALL BE DEEMED CONCLUSIVELY TO (I) HAVE ACCEPTED AND CONSENTED TO
ALL TERMS OF THE PLAN AND ALL ACTIONS OR DECISIONS MADE BY THE ADMINISTRATOR OR
THE BOARD WITH REGARD TO THE PLAN

 

10

--------------------------------------------------------------------------------


 


AND (II) HAVE AGREED THAT THE COMPANY, THE ADMINISTRATOR AND THE BOARD (AND ANY
PERSON WHO IS EMPLOYED BY, IS A MEMBER OF, OR PROVIDES SERVICES TO OR ON BEHALF
OF, ANY OF THE FOREGOING) SHALL NOT HAVE ANY LIABILITY RELATED TO, OR BE
RESPONSIBLE FOR ANY CLAIM RELATED TO, THE INCURRENCE BY THE PARTICIPANT OF ANY
TAX, INTEREST EXPENSE, LOSS OF DEFERRAL BENEFIT, OR ANY OTHER OBLIGATION,
LIABILITY OR DAMAGE, IN EACH CASE, ARISING UNDER OR RELATED TO SECTION 409A OF
THE CODE.  THIS SECTION 6.04 SHALL APPLY TO, AND BE BINDING UPON, THE
BENEFICIARIES, DISTRIBUTEES AND PERSONAL REPRESENTATIVES AND OTHER SUCCESSORS IN
INTEREST OF EACH PARTICIPANT.


 


SECTION 6.05.            AGENTS AND EXPENSES.  THE ADMINISTRATOR OR THE BOARD
MAY EMPLOY AGENTS AND PROVIDE FOR SUCH CLERICAL, LEGAL, ACTUARIAL, ACCOUNTING,
MEDICAL, ADVISORY OR OTHER SERVICES AS IT DEEMS NECESSARY TO PERFORM ITS DUTIES
UNDER THIS PLAN.  THE COST OF SUCH SERVICES AND ALL OTHER EXPENSES INCURRED BY
THE ADMINISTRATOR OR THE BOARD IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN
SHALL BE PAID BY THE COMPANY.


 


SECTION 6.06.            ALLOCATION OF DUTIES.  THE DUTIES, POWERS AND
RESPONSIBILITIES RESERVED TO THE BOARD MAY BE ALLOCATED AMONG ITS MEMBERS SO
LONG AS SUCH ALLOCATION IS PURSUANT TO WRITTEN PROCEDURES ADOPTED BY THE BOARD,
IN WHICH CASE NO BOARD MEMBER SHALL HAVE ANY LIABILITY, WITH RESPECT TO ANY
DUTIES, POWERS OR RESPONSIBILITIES NOT ALLOCATED TO HIM, FOR THE ACTS OR
OMISSIONS OF ANY OTHER BOARD MEMBER.


 


SECTION 6.07.            DELEGATION OF DUTIES.  THE ADMINISTRATOR AND THE BOARD
MAY DELEGATE ANY OF THEIR RESPECTIVE DUTIES TO EMPLOYEES OF THE COMPANY OR ITS
SUBSIDIARIES.


 


SECTION 6.08.            ACTIONS CONCLUSIVE.  ANY ACTION ON MATTERS WITHIN THE
DISCRETION OF THE ADMINISTRATOR OR THE BOARD SHALL BE FINAL, BINDING AND
CONCLUSIVE.


 


SECTION 6.09.            RECORDS AND REPORTS.  THE ADMINISTRATOR AND THE BOARD
SHALL MAINTAIN ADEQUATE RECORDS OF THEIR RESPECTIVE ACTIONS AND PROCEEDINGS IN
ADMINISTERING THIS PLAN AND SHALL FILE ALL REPORTS AND TAKE ALL OTHER ACTIONS AS
ARE DEEMED APPROPRIATE IN ORDER TO COMPLY WITH ANY FEDERAL OR STATE LAW. 
WITHOUT LIMITING THE FOREGOING, UPON REQUEST, THE ADMINISTRATOR SHALL PROVIDE TO
THE BOARD THE AGGREGATE AMOUNTS DEEMED INVESTED UNDER THE PLAN AND SUCH OTHER
INFORMATION REQUESTED BY THE BOARD.


 


SECTION 6.10.            LIABILITY AND INDEMNIFICATION.  THE ADMINISTRATOR AND
THE BOARD SHALL PERFORM ALL DUTIES REQUIRED OF THEM UNDER THIS PLAN IN A PRUDENT
MANNER.  THE ADMINISTRATOR AND THE BOARD SHALL NOT BE RESPONSIBLE IN ANY WAY FOR
ANY ACTION OR OMISSION OF THE COMPANY, ITS SUBSIDIARIES OR THEIR EMPLOYEES IN
THE PERFORMANCE OF THEIR DUTIES AND OBLIGATIONS AS SET FORTH IN THIS PLAN.  THE
ADMINISTRATOR AND THE BOARD ALSO SHALL NOT BE RESPONSIBLE FOR ANY ACT OR
OMISSION OF ANY OF THEIR RESPECTIVE AGENTS PROVIDED THAT SUCH AGENTS WERE
PRUDENTLY CHOSEN BY THE ADMINISTRATOR OR THE BOARD AND THAT THE ADMINISTRATOR OR
THE BOARD RELIED IN GOOD FAITH UPON THE ACTION OF SUCH AGENTS.


 


SECTION 6.11.            RIGHT TO AMEND OR TERMINATE.  THE BOARD MAY AT ANY TIME
AMEND THE PLAN IN ANY RESPECT, RETROACTIVELY OR OTHERWISE, OR TERMINATE THE PLAN
IN WHOLE OR IN PART FOR ANY OTHER REASON (INCLUDING, WITHOUT LIMITATION,
FOLLOWING ANY CHANGE IN CONTROL EVENT WITHIN THE MEANING OF SECTION 409A OF THE
CODE).  HOWEVER, EXCEPT AS PERMITTED PURSUANT TO THE TERMS OF THIS PLAN, NO SUCH
AMENDMENT OR TERMINATION SHALL REDUCE THE AMOUNT STANDING CREDITED

 

11

--------------------------------------------------------------------------------


 


TO ANY PARTICIPANT’S ACCOUNT AS OF THE DATE OF SUCH AMENDMENT OR TERMINATION. 
FOLLOWING A TERMINATION OF THE PLAN, INCOME, GAINS AND LOSSES SHALL CONTINUE TO
BE CREDITED TO EACH ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF THIS PLAN UNTIL
THE TIME SUCH ACCOUNTS ARE PAID OUT.  IN THE EVENT THAT WTM’S BENEFICIAL
OWNERSHIP OF THE COMPANY’S THEN OUTSTANDING COMMON STOCK FALLS BELOW THIRTY-FIVE
PERCENT, THE PLANS WILL BE TERMINATED AND ACCOUNT BALANCES WILL BE DISTRIBUTED
UPON THE NEXT OCCURRING EVENT OR SERIES OF EVENTS THAT WOULD PERMIT SUCH ACTIONS
TO BE TAKEN IN COMPLIANCE WITH SECTION 409A OF THE CODE (I.E., WITHOUT CAUSING
PARTICIPANTS TO INCUR PENALTY TAXES AS A RESULT OF THE DISTRIBUTION).


 


SECTION 6.12.            USAGE.  WHENEVER APPLICABLE, THE MASCULINE GENDER, WHEN
USED IN THE PLAN, INCLUDES THE FEMININE GENDER, AND THE SINGULAR INCLUDES THE
PLURAL.


 


SECTION 6.13.            SEPARABILITY.  IF ANY PROVISION OF THE PLAN IS HELD
INVALID OR UNENFORCEABLE, ITS INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISIONS OF THE PLAN, AND THE PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH PROVISION HAD NOT BEEN INCLUDED THEREIN.


 


SECTION 6.14.            CAPTIONS.  THE CAPTIONS IN THIS DOCUMENT ARE INSERTED
ONLY AS A MATTER OF CONVENIENCE AND FOR REFERENCE AND IN NO WAY DEFINE, LIMIT,
ENLARGE OR DESCRIBE THE SCOPE OR INTENT OF THE PLAN AND SHALL IN NO WAY AFFECT
THE PLAN OR THE CONSTRUCTION OF ANY PROVISION THEREOF.


 


SECTION 6.15.            RIGHT OF DISCHARGE RESERVED.  NOTHING CONTAINED IN THIS
PLAN SHALL BE CONSTRUED AS A GUARANTEE OR RIGHT OF ANY PARTICIPANT TO BE
CONTINUED AS A EMPLOYEE OR CONSULTANT OF THE COMPANY OR ITS SUBSIDIARIES (OR OF
A RIGHT OF A KEY EMPLOYEE OR PARTICIPANT TO ANY SPECIFIC LEVEL OF COMPENSATION)
OR AS A LIMITATION OF THE RIGHT OF THE COMPANY OR ITS SUBSIDIARIES TO TERMINATE
ANY KEY EMPLOYEE OR PARTICIPANT.


 


SECTION 6.16.            GOVERNING LAW AND CONSTRUCTION.  THE PLAN IS INTENDED
TO CONSTITUTE AN UNFUNDED, NONQUALIFIED DEFERRED COMPENSATION ARRANGEMENT. 
EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW, ALL RIGHTS UNDER THE PLAN SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  NO ACTION SHALL BE
BROUGHT BY OR ON BEHALF OF ANY PARTICIPANT OR BENEFICIARY FOR OR WITH RESPECT TO
BENEFITS DUE UNDER THIS PLAN UNLESS THE PERSON BRINGING SUCH ACTION HAS TIMELY
EXHAUSTED THE PLAN’S CLAIM REVIEW PROCEDURE.


 


SECTION 6.17.            SECTION 409A OF THE CODE. THE PLAN IS INTENDED TO
COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, AND, NOTWITHSTANDING
ANYTHING IN THE PLAN TO THE CONTRARY, THE ADMINISTRATOR AND THE BOARD ARE HEREBY
AUTHORIZED TO TAKE SUCH ACTION AS EITHER DETERMINES NECESSARY OR APPROPRIATE TO
MODIFY THE PROVISIONS OF THIS PLAN TO ENSURE THAT THE PLAN SO COMPLIES.  ALL
REFERENCES IN THE PLAN TO SECTION 409A OF THE CODE SHALL INCLUDE ANY SUCCESSOR
PROVISION THERETO AND ANY GUIDANCE (WHETHER IN THE FORM OF NOTICES, REGULATIONS
OR OTHERWISE) PROMULGATED THEREUNDER.  SUBJECT TO SECTION 6.11, NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY PROVISION OF THIS PLAN OR ANY
ADMINISTRATIVE PROCEDURE PROMULGATED WITH RESPECT TO THE PLAN THAT IS
INCONSISTENT WITH SECTION 409A OF THE CODE (EXCLUDING, FOR THIS PURPOSE,
SECTION 6.04 HEREOF) SHALL BE AUTOMATICALLY DEEMED AMENDED TO THE MINIMUM EXTENT
NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE.

 

12

--------------------------------------------------------------------------------